Citation Nr: 0104587	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

The veteran's case was remanded in April 1999 for additional 
development and is again before the Board for appellate 
review.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board notes that the issue of entitlement to service 
connection for residuals of a right arm shell fragment wound 
was before the Board on appeal in April 1999.  The veteran 
was granted service connection for this issue while the case 
was in a remand status in March 2000.  The veteran was 
assigned a noncompensable disability rating and notified of 
the action in April 2000.  The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second notice of disagreement (NOD) 
must be filed by the veteran in order to initiate appellate 
review concerning the issue of compensation.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (1997).  In this case, the veteran 
has not submitted a NOD regarding the issue of the level of 
disability of the residual scar.  Accordingly, the Board does 
not have jurisdiction over this issue.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  Among its several provisions, the VCAA passed into 
law the VA's duty to assist claimants in the development of 
their claims.  The provisions of the VCAA are applicable to 
this case.

The veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, while the veteran was still seeking to 
establish service connection for his hearing loss, he 
submitted a number of audiograms that were performed by a 
private source, Environmental Technology.  After service 
connection was granted in March 2000, the veteran submitted a 
private audiogram from Montgomery Ear, Nose, and Throat (ENT) 
Clinic, Inc. that was dated in May 2000.  The May 2000 
audiogram did not provide a numeric printout of testing 
values, rather the test results were expressed in graph form.

The earlier audiograms were considered by the RO but they 
were not dispositive as to the etiology of the veteran's 
hearing loss and not considered in rating his level of 
disability as service connection was not established at that 
time.  The May 2000 audiogram was reviewed by the RO in the 
July 2000 statement of the case, after service connection for 
hearing loss was established.  However, the RO stated that 
only "an official VA audiology examination report can be 
used for evaluation purposes."  The May 2000 audiogram was 
not considered in rating the level of impairment.

The Board has reviewed the provisions of 38 C.F.R. §§ 4.85-
4.87 (2000) and can find no basis for the RO's conclusion 
that only VA audiology examination reports can be used in 
evaluating the veteran's hearing loss.  In fact, 38 C.F.R. 
§ 4.85(a) specifically provides that examinations for hearing 
impairment, for VA purposes, can be conducted by non-VA 
sources.  The examination must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  This change 
specifically included the provision found at 38 C.F.R. 
§ 4.85(a) to allow for non-VA examinations.  64 Fed. Reg. 
25202.  See Karnas v. Derwinski, 1 Vet. App. 308, 312- 313 
(1991) (where the law or regulations change while a case is 
still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).

The Board further finds that the veteran's May 2000 audiogram 
from Montgomery ENT must be referred for interpretation by 
appropriate medical personnel and a copy of the 
interpretation, to include numerical values to represent the 
decibel loss at the respective frequencies, must be included 
in the claims file.  Moreover, the audiogram must be reviewed 
to determine if it meets the necessary criteria for 
consideration as required by 38 C.F.R. § 4.85(a).  The same 
is true for the audiograms from Environmental Technology in 
that they too must be evaluated to see if they satisfy the 
criteria found at 38 C.F.R. § 4.85(a).  The Board and the RO 
are prohibited from relying on their own unsubstantiated 
medical judgment in the resolution of claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The private audiograms must be 
referred to appropriate medical personnel 
for evaluation.  In the case of the May 
2000 audiogram from Montgomery ENT, the 
results of the audiogram should be 
converted to numerical values to 
represent the level of decibel loss at 
each of the tested frequencies.  An 
interpretation of the adequacy of the 
private audiograms in light of 38 C.F.R. 
§ 4.85(a) must also be included.  These 
interpretations should then be included 
in the claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal with 
consideration of Fenderson.  This should 
include consideration of any pertinent 
private audiograms that are found to 
satisfy the criteria for use in 
evaluation hearing impairments.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


